Title: To George Washington from Henry Laurens, 10 October 1778
From: Laurens, Henry
To: Washington, George


          
            Dear sir—
            Philadelphia 10th October 1778.
          
          An accident which has very seldom happened to me in the course of thirty Years business, has deprived me of the honor of making an earlier & puts it out of my power even now of making a more proper acknowledgement of three of Your Excellency’s favors which I remember to have been indebted for antecedent to the receipt of this of the 3d Inst. which now lies before me. those, in removing my Desks & their Contents from one part of the House to a more convenient, I have mislaid among my private Papers, & after as much search at different times & particularly this Morning as the fleeting & pressing moments which I dare to borrow from public attentions have permitted me to make, remain undiscovered, although I am sure they are safe in a wrong class.
          I recollect however & shall never forget a new obligation which in one of them Your Excellency was pleased to lay on me by a very kind notice of my Sons behavior at Rhode Island & that you had returned the Gold which I sent to Head Quarters by Jones & also the Letters of Governor Johnstone Mister Oswald & Mister Manning.
          In the present circumstances of Great Britain, rendred deplorable by the waste of another Campaign on this Continent; by the loss of Dominique in the West Indies & of a great Marine battle at her own door, it is exceedingly difficult to determine what will be her next step, although I do not think it is, to see the only measures remaining for her salvation.
          With respect to south Carolina, I cannot yet treat the Idea of an attack, as altogether chimerical, I am well warranted to say the British Administration held that State & Georgia in reserve, for a stroke of necessity which might at any time be made with success & they well know the immense value of those States & great things may be done  
            
            
            
            by drawing their forces to one point—they may indeed have stayed a day too late. be that as it will, I have fully advertised my Countrymen, & if the alarm shall prove to have been unnecessarily sounded, their intermediate exertions towards a defence will do them no real injury.
          Congress have ordered the proceedings of the Court Martial on Major General St Clair to be printed, & have appointed Friday the 16th for considering & determining on those of the Court on Major General Lee.
          I have nothing further to offer at present Sir, but the repeated assurances of being with the highest sense of Respect & Obligation Your Excellency’s Most obedient & Most humble servant
          
            Henry Laurens.
          
        